Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 are currently pending in the instant application.  Claims 1-8 are rejected in the Office Action.
I.	Priority
The instant application is a 371 of PCT/JP2019/010353, filed on March 13, 2019 and claims benefit of Foreign Application JAPAN 2018-049629, filed on March 16, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential steps showing the final product of formula (4) being obtained.  Applicants have included a step of a coupling reaction of a compound of formula 1 with a compound of formula (3) in the presence of a catalyst and a base followed by deprotecting the silyl group but has not include a step where the final product is made.   To overcome the rejection, Applicants are suggested to amend claim 1 to include a step showing that the compound of formula (4) is made. 




IV.	Objections

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the terms “[Chem. 4]”, “[Chem. 5]”, “[Chem. 1]”, “[Chem. 2]” and “[Chem. 3]” which should not be present since the structures are referred to as “formula” not “Chem.” in the claim.  Appropriate correction is required.

*** WO 2015/050253 A1 which teaches a method of producing a carbazole compound which includes the compounds of formula (4) but does not use a compound with a silyl group of the formula (3) as seen in the instant claims. The novelty of the claimed method is the carbazole compound of formula (3) 
    PNG
    media_image1.png
    160
    187
    media_image1.png
    Greyscale
which is used in a coupling reaction.
V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626